DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-7 in the reply filed on 9/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 8-9 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gifford et al US 2015/0174824.
Per claim 1, Gifford teaches a method of three-dimensional printing (abstract), comprising the steps of first discharging a forming material continuously while causing the position of the nozzle to change in a first direction perpendicular to the top surface (Fig. 17b, item 1730) [0165], and a second discharging in which the forming material is continuously discharged while changing the position in a second direction parallel to the top surface (Fig. 17b, item 1720), and repeating these steps (Fig. 17A).

	Per claim 3, Gifford teaches formation of a three-dimensional object via layers (Fig. 61b), said layers having dimples or voids (Fig. 56), and as such, the vertical and horizontal movement in the formation of the layers is interpreted as straddling one another at some point during the process.
	Per claims 4-5, Gifford teaches that the printhead can include a cooling fan [0133], which would cool the material being discharged.
	Per claim 6, Gifford teaches an operation 4040 which includes deposition of a first layer followed by printing a different second material on the first layer [0283], which would necessarily include pausing or stopping before recontinuing the deposition as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al US 2015/0174824 in view of Stubenruss US 2017/0210069.
Per claim 7, Gifford teaches the use of a screw head [0170] but is silent regarding a rotating flat head screw.  Stubenruss teaches a similar process of three-dimensional printing using a head with a flat screw conveyor [0024] (rotating disc to cause material to go through screw, abstract, [0004], Fig. 3).  It would have been obvious to one of ordinary skill in the art to have utilized a rotating flat screw head in the process of Gifford because Stubenruss teaches that such a printhead is known in the art of additive manufacturing and effective and printing materials.

Relevant Prior Art
	Narang et al US 2004/0005374 and Mark et al US 2016/0361869 is made of record here.  Although not relied upon in the rejection, Narang and Mark are considered relevant to the claimed invention.  Narang teaches a three-dimensional printing apparatus capable of continuous printing by moving in the X and Z directions (abstract).  Mark teaches a three-dimensional printing process utilizing a continuous core to form the final object (Fig. 1C, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715